Citation Nr: 0912802	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  02-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to August 
1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a request to reopen the claim for service 
connection for left ankle sprain residuals.  In September 
2003, the Veteran testified before a Veterans Law Judge (VLJ) 
at a Travel Board hearing at the RO.  In February 2004, the 
Board issued a decision which reopened the claim for service 
connection for left ankle sprain residuals, and then remanded 
the issue of service connection for additional evidentiary 
development.

In September 2007, the Board informed the Veteran that the 
VLJ before whom he had testified at the hearing in September 
2003 is no longer with the Board, and that he had the right 
to request another hearing.  In September 2007, he responded 
that he did not want an additional hearing.

The case returned to the Board, and in November 2007 the 
Board issued a decision denying the claim.  However, by an 
Order in March 2008, the United States Court of Appeals for 
Veterans Claims (Court) granted a February 2008 Joint Motion 
for Remand, thereby vacating the Board's November 2007 
decision, and remanded the case to the Board for further 
consideration pursuant to that Joint Motion.  The Board in 
June 2008 then remanded the case for further development, and 
the case now returns for further review.  


FINDINGS OF FACT

1.  There are no current residuals of an in-service left 
ankle sprain.  

2.  Arthritis of the left ankle was not present to a 
disabling degree within the first post-service year.  



CONCLUSION OF LAW

The criteria for service connection for residuals of left 
ankle sprain are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
reopened claim herein adjudicated on the merits, of 
entitlement to service connection for residuals of left ankle 
sprain.  The RO sent the Veteran letters in August 2001 and 
March 2004 complying with VCAA notice and assistance 
requirements.  By these development letters, the Veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate the claim.  He was also then told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
Thereafter, by a June 2002 SOC and by SSOCs in June, 
September, and November of 2002, May and July of 2003, and 
May of 2007, the RO readjudicated the claim.  

A further VCAA notice was afforded the Veteran in July 2008 
following the Board's most recent remand of the case in June 
2008, and the claim was thereafter readjudicated again by an 
SSOC in February 2009.  Also in February 2009, the Veteran 
submitted an SSOC notice response informing that he had no 
further information or evidence to submit in furtherance of 
his appealed claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Here, while it is true that the 
August 2001 and March 2004 VCAA letters did not address the 
downstream issues of initial rating and effective date with 
regard to this claim, such errors are harmless because 
service connection for residuals of left ankle sprain is 
herein denied.
 
The VCAA letters sent to the Veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claim, and to provide necessary authorization to 
obtain those records.  It also requested evidence and 
information about treatment in service and after service, in 
support of the claim.  In submissions or development in the 
course of appeal, pertinent VA and private treatment records 
were submitted or obtained by the RO.  The RO appropriately 
requested records from sources indicated by the Veteran for 
which he provided appropriate authorization.  The Veteran was 
also appropriately informed, including by the appealed rating 
decision and subsequent SOC and SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  He has not provided authorization to 
obtain any additional existing evidence presenting a 
reasonable possibility of furthering the appealed claim here 
denied.  No further statement has been received by the 
Veteran indicating the existence of additional pertinent 
evidence to be obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development 
which the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim for service 
connection for a left arm or shoulder disorder.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The Board reopened and remanded the claim in February 2004, 
and the Board remanded the claim again in June 2008, 
responsive to the Court-granted Joint Motion for Remand in 
March 2008.  These remands requested development of 
additional pertinent evidence with the Veteran's assistance, 
and further VA examination, which examination was afforded 
the Veteran, as discussed infra.  The Board is satisfied that 
all requested development has been requested to the extent 
reasonably possible.  That development, taken together with 
the issuance of appropriate notice of development assistance 
by the Appeals Management Center (AMC) to the Veteran and 
readjudication of the claim including most recently by an 
SSOC in February 2009, satisfies the development required by 
the Board's January 2006 remand.  Only substantial, and not 
strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board is satisfied 
that the VA examinations conducted in this case, including 
the September 2008 examination with November 2008 addendum, 
taken together with all the evidence of record, is adequate 
for purposes of the Board's adjudication of the claim.  
McLendon.  

The Veteran has addressed his claim for service connection 
for residuals of left ankle sprain by written statements as 
well as by testimony at his hearing in September 2003, and a 
by a September 2007 signed submission he expressly declined 
the opportunity of another Board hearing after that Judge had 
retired.  There is no indication that the Veteran desires a 
further opportunity to address this claim that has not been 
fulfilled.  

In view of the foregoing, the action taken by the RO (and the 
AMC) complies with all of the requirements of law, thereby 
allowing the Board to consider the issue on appeal of 
entitlement to service connection for residuals of left ankle 
sprain.  See Quartuccio, supra.  The Board finds that the 
Veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Claim for Service Connection for Residuals of Left Ankle 
Sprain

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, or 
inconsistent statements), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  

The Veteran contends, including in testimony before the Board 
and upon VA examination in September 2008, that he sprained 
his ankle in service and was placed in a cast for eight 
weeks, during which interval he was forced to go on a 
20-mile hike while wearing the cast, and that thereafter in 
service he had ongoing difficulties with the ankle and 
accordingly was assigned a sedentary job.  He further 
contends that he has had ongoing difficulty with the ankle up 
to the present.  

Service treatment records (STRs) reflect that the Veteran 
sprained his left ankle in November 1974, that X-rays were 
then negative for fracture of the ankle, and that he received 
treatment consisting of a soft leg walking cast and limited 
duty profile for two weeks.  Upon review in November 1974 
following the two weeks, there were no sequelae of the ankle 
sprain, and the Veteran was returned to duty.  There is no 
record in the STRs thereafter of any ongoing or further 
difficulties with the ankle.  There is no further record of 
complaint referable to the ankle until 1978, approximately 
two years post service, when he submitted a claim in August 
1978 for service connection for conditions of the knee and 
ankle.  He contended in August 1978 that he still was 
bothered by his ankle and knee, as associated with his injury 
when he stepped in a hole in service and twisted his ankle 
and knee, for which he was allegedly sent to the hospital in 
service and casted from his toes to his knee.  

The Veteran's narrative in August 1978 of sprains of the 
ankle and knee, and his narrative upon the current complaint 
of casting for eight weeks and being forced to endure a 20-
mile hike while casted, are both not supported, and are 
indeed contradicted by the medical record dating from 
service, which record, as the September 2008 VA examiner has 
noted, documented casting with limited duty, and the casting 
for only two weeks, not eight.  As the September 2008 VA 
examiner concluded, the contention of being forced to go on a 
20-mile hike while so casted in service was untenable, 
because the Veteran was on limited duty while casted.  His 
contention in 1978 of knee sprain as well as ankle sprain in 
service treated with a cast up to the knee also appears 
insupportable, both because there is no indication in the 
service treatment records of an injury to the knee 
contemporaneous with the ankle sprain, and because there is 
no medical support within the record that a knee sprain would 
have been treated, as the Veteran contended in August 1978, 
by a casting from the toes up to the knee.  

The September 2008 VA examiner, upon reviewing the record and 
examining the Veteran, noted that he had no medical findings 
of disability referable to the ankle until 1992.  There was 
no report of ankle residuals upon service separation in 
August 1976.  Treatment and findings in 1992 were associated 
with injuries due to an automobile accident around that time.  
The September 2008 examiner, in that report as well as in a 
November 2008 addendum, noted current findings of arthritis 
in the ankle, but found no evidence of a causal association 
with the Veteran's left ankle sprain in service.  

The examiner found the Veteran's narrative of his ankle 
sprain in service not to be credible, in part because the 
ankle was casted for two weeks and not eight as contended, in 
part because there were no findings of residuals after the 
two weeks of treatment, and in part because a 20-mile march 
while casted in service was not credible because the Veteran 
was on limited duty while casted.  The Board finds that the 
weight of the evidence supports the VA examiner's conclusions 
to the effect that the Veteran's narrative of difficulties 
associated with the left ankle in service and continuing from 
service are not credible.  Accordingly, the Board concludes 
that the Veteran's assertions are to be afforded little 
weight in the Board's adjudication herein of the claim for 
service connection for residuals of left ankle sprain.  In 
this regard, the Board notes that it is our responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  

While the Veteran was afforded a VA examination in July 2004 
wherein the examiner accepted the Veteran's account of a 
severe ankle sprain in service with residuals, the Board 
notes that this examiner appears not to have critically 
reviewed the record with regard to the left ankle, as the 
September 2008 examiner did, largely because the July 2004 VA 
examiner was focused on the Veteran's knee in his opinions, 
not his ankle.  The July 2004 examiner's acceptance of the 
Veteran's narrative without review of contrary prior medical 
evidence of record, including particularly contrary STRs, 
causes the Board to conclude that the medical findings and 
conclusions of this examiner with regard to the Veteran's 
left ankle must be found to be of no probative value, based 
on their not being supported by the past clinical evidence, 
and based on their reliance on inaccurate factual premises, 
including the premise of severe left ankle sprain which was 
unresolved in service, contrary to service findings that 
there were no sequelae following two weeks of casting.  
Evans; see Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when unsupported by clinical 
evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).  

The Board in its June 2008 remand had rejected the April 2007 
VA examination findings and conclusions as based on the 
inaccurate factual premise that the Veteran had no difficulty 
with the ankle until approximately ten years after discharge 
from service, citing Reonal v. Brown.  However, the Board 
finds that the most recent VA examiner in September 2008 has 
relied on accurate factual premises, in part by noting the 
Veteran's claim in 1978 in a November 2008 addendum to his 
examination report and nonetheless concluding that the weight 
of the evidence was against a causal link between the 
Veteran's in-service ankle sprain and a current left ankle 
disorder.  

Ultimately, the Board finds that the weight of the evidence 
is consistent with and supports the conclusions of the 
September 2008 VA examiner, including his November 2008 
addendum opinion.  While it is true that the Veteran 
submitted a claim including for disability of the left ankle 
in 1978, approximately two years after service, it is also 
true that the Veteran provided a narrative in August 1978 
inconsistent with that documented in the STRs (alleging 
injury and treatment for a single accident injury to the knee 
and ankle, whereas service records reflect injury and 
treatment only for a single injury to the ankle), and that he 
again provides a narrative inconsistent with the documented 
record in furtherance of his current claim, this time 
asserting eight weeks of casting versus two, and asserting 
being forced on a 20-mile march while casted with resulting 
chronic impairment to the ankle, versus service records 
reflecting limited duty while casted for two weeks, and no 
sequelae following the casting.  

The Board has carefully considered the Veteran's statements 
and narratives as contained within the record in reference to 
his history and current complaints referable to the left 
ankle, but must ultimately conclude that they are unsupported 
and indeed contradicted by the record, and hence, as stated 
above, deserving of little weight in the Board's present 
adjudication.  

Considering all the evidence of record, the Board concludes 
that the preponderance of the evidence, consistent with the 
findings and conclusions of the September 2008 VA examiner, 
is to the effect that the Veteran's left ankle sprain in 
service resolved without chronic residuals, and that 
accordingly the Veteran's current minimally disabling 
arthritic disorder of the left ankle, as assessed by the 
September 2008 examiner, is not causally related to service.  
Thus, the preponderance of the evidence is against the claim 
for service connection for residuals of left ankle sprain.

Because arthritis of the left ankle is not shown by evidence 
of record to have been present to a disabling degree, or 
indeed at all, within the first post-service year, service 
connection for left ankle arthritis on a first-year-post-
service presumptive basis is also not warranted.  38 C.F.R. 
§§ 3.307, 3.309.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left ankle sprain is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


